PER CURIAM.
See 247 S.W.2d 919 for majority opinion in above cause and dissent thereto. After overruling of motions for rehearing herein (first and second) we deemed it advisable to certify a question to our Supreme Court concerning construction of Article 2226, Vernon’s Ann.Civ.St. The Supreme Court on December 3, 1952, see 254 S.W.2d 98, having made answer to the question at issue in the negative, it follows that appellant Gateley should have and recover the further sum of $250 as attorney’s fees. The judgment of the trial court is therefore so reformed and enlarged as to include aforesaid item of attorney’s fees; of a total recovery and rendition of $600 against defendants Humphrey and wife, together with all costs incurred both in Appellate and trial courts.